

115 S3498 IS: Democracy Day Act of 2018
U.S. Senate
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3498IN THE SENATE OF THE UNITED STATESSeptember 25, 2018Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo designate Federal election day as a public holiday.
	
 1.Short titleThis Act may be cited as the Democracy Day Act of 2018.
		2.Federal election day as a public holiday
 (a)In generalSection 6103(a) of title 5, United States Code, is amended by inserting after the item relating to Columbus Day, the following:
				Federal Election Day, the Tuesday next after the first Monday in November in each even-numbered
			 year.
					.
 (b)Conforming amendmentSection 241(b) of the Help America Vote Act of 2002 (52 U.S.C. 20981(b)) is amended— (1)by striking paragraph (10); and
 (2)by redesignating paragraphs (11) through (19) as paragraphs (10) through (18), respectively.